COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 DAVID BARRON,                                §              No. 08-12-00184-CR

                     Appellant,               §                 Appeal from the

 v.                                           §               210th District Court

 THE STATE OF TEXAS,                          §            of El Paso County, Texas

                      State.                  §              (TC# 20120D01101)

                                           §
                                         ORDER

       The Court has considered the Appellant’s motion to file the reporter’s record previously

filed in a related case and concludes that the motion should be GRANTED. The reporter’s

record filed on November 9, 2012, in cause number 08-12-00245-CR, will be filed in the above

styled and numbered cause.

       IT IS SO ORDERED this 6th day of November, 2014.

                                                  PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.